          CASE 0:20-cv-01302-WMW-DTS Doc. 103 Filed 04/15/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Jared Goyette, Craig Lassig, Michael                        Court File No. 0:20-cv-01302
Shum, Katie Nelson, Tannen Maury,                                           (WMW/DTS)
Stephen Maturen, and The
Communications Workers of America,
On behalf of themselves and other similarly
situated individuals,

                     Plaintiff,                              DECLARATION OF
                                                   KATHRYN IVERSON LANDRUM
         vs.

City of Minneapolis, et al.

                     Defendants.



         KATHRYN IVERSON LANDRUM, states as follows:

         1.    I am an Assistant Attorney General with the Minnesota Attorney General’s

Office and I represent State Defendants in the above-captioned matter.

         2.    Attached as Exhibit 1 is a true and correct copy of Executive Order 21-18,

issued on April 12, 2021.

         3.    Attached as Exhibit 2 is a true and correct copy of portions of Plaintiff

Jared Goyette’s Twitter feed stemming from April 10, 2021 to April 15, 2021.

I DECLARE UNDER PENALTY OF PERJURY THAT EVERYTHING I HAVE
STATED IN THIS DOCUMENT IS TRUE AND CORRECT.


                                              s/ Kathryn Iverson Landrum
                                              KATHRYN IVERSON LANDRUM

Dated: April 15, 2021
County of Ramsey, State of Minnesota
|#4948827-v1
